J-A28026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JESSICA L. VOGEL                           :
                                               :
                       Appellant               :   No. 1247 EDA 2022

          Appeal from the Judgment of Sentence Entered April 1, 2022
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-SA-0000055-2022


BEFORE: PANELLA, P.J., LAZARUS, J., and SULLIVAN, J.

JUDGMENT ORDER BY LAZARUS, J.:                        FILED DECEMBER 6, 2022

        Jessica L. Vogel appeals, pro se, from the judgment of sentence, entered

in the Court of Common Pleas of Bucks County, after she was convicted, in

absentia, of driving while her operating privileges were suspended or

revoked.1 Because Vogel has waived all claims on appeal, we affirm.

        On January 4, 2022, Vogel was found guilty, in absentia, in Magisterial

District Court, after she failed to appear for her summary trial. She timely

appealed to the Court of Common Pleas and, once again, failed to appear for

her de novo hearing. Accordingly, the court dismissed her appeal and entered

the judgment imposed by the magisterial court.           See Trial Court Order,

4/1/22.




____________________________________________


1   75 Pa.C.S.A. § 1543(a).
J-A28026-22



       Vogel filed a notice of appeal on May 4, 2022. Pursuant to Pa.R.A.P.

903(a), Vogel was required to file her notice of appeal within 30 days—on or

before May 2, 20222—for it to be considered timely. However, the trial court’s

April 1, 2022 order failed to provide Vogel with notice of her appellate rights.

See Pa.R.Crim.P. 907(4) (directing that court advise defendant of right to

appeal and time limits within which to file appeal). This Court has concluded

that a breakdown in the operations of the court occurs when the trial court

fails to properly advise a defendant regarding her appellate rights.           See

Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa. Super. 2007) (“The

courts of this Commonwealth have held that a court breakdown occurred in

instances where the trial court, at the time of sentencing, either failed to

advise [the appellant] of [her] post-sentence and appellate rights or

misadvised [her].”). Therefore, we will consider the court’s failure to advise

Vogel that her appeal must be filed within 30 days as a breakdown in the

court’s operations that excuses the untimeliness of her appeal.

       Nevertheless, Vogel is not entitled to review of the merits of her appeal.

On June 30, 2022, the trial court issued an order, mailed to Vogel at her home




____________________________________________


2 The thirtieth day following the entry of the trial court’s order fell on a Sunday.
Accordingly, Vogel had until Monday—the next business day—to file her notice
of appeal. See 1 Pa.C.S.A. § 1908 (in computation of time under any statute,
“[w]henever the last day of any such period shall fall on Saturday or Sunday
. . . such day shall be omitted from the computation”).


                                           -2-
J-A28026-22



address and containing all required information,3 directing her to file a Rule

1925(b) concise statement of errors complained of on appeal. She failed to

do so. “[F]ailure to comply with the minimal requirements of [Rule] 1925(b)

will result in automatic waiver of the issues raised.”4 Greater Erie Indus.

Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa. Super.

2014) (en banc) (emphasis and citation omitted).           In addition, when an

appellant proceeds pro se, we recognize no remedy or exception for her failure

to timely file a Rule 1925(b) statement. See Commonwealth v. Boniella,

158 A.3d 162, 164 (Pa. Super. 2017); see also Elliot-Greenleaf, P.C. v.

Rothstein, 255 A.3d 539, 542 (Pa. Super. 2021) (although we are “willing to

liberally construe” an appellant’s pro se filings, an “appellant is not entitled to
____________________________________________


3 As required by Pa.R.A.P. 1925(b), the order specified: (1) the number of
days after the date of the court’s order within which the appellant must file
and serve the statement; (2) that the statement shall be filed of record; (3)
that the statement shall be served upon the judge; and (4) that any issue not
included in the statement shall be deemed waived. See Pa.R.A.P. 1925(b).

4 Even if we did not find Vogel’s appellate claims waived for failure to file a
Rule 1925(b) statement, we would find them waived as a result of her failure
to comply with the Rules of Appellate Procedure. Specifically, Vogel’s brief
does not contain: (1) a statement of jurisdiction; (2) a statement of the order
or other determination in question; (3) a statement of the scope and standard
of review; (4) a statement of the questions involved; (5) a statement of the
case; or (6) a summary of the argument. See Pa.R.A.P. 2111. Moreover, the
brief contains no citation to authority, and Vogel fails to develop any legal
argument whatsoever. See Pa.R.A.P. 2119. Accordingly, Vogel has waived
all appellate issues. See Commonwealth v. Clayton, 816 A.2d 217 (Pa.
2002) (“[I]t is a well[-]settled principle of appellate jurisprudence that
undeveloped claims are waived and unreviewable on appeal.”); see also
Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014) (“Under
Pennsylvania law, pro se [litigants] are subject to the same rules of procedure
as are represented defendants.”).

                                           -3-
J-A28026-22



any particular advantage because he lacks legal training”) (citation and

brackets omitted).

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/6/2022




                                 -4-